Firefox                                                                                   about:blank
          Case 3:02-cr-01288-L Document 78 Filed 08/04/20 PageID.298 Page 1 of 2




1 of 2                                                                             8/4/2020, 10:01 AM
Firefox                                                                                   about:blank
          Case 3:02-cr-01288-L Document 78 Filed 08/04/20 PageID.299 Page 2 of 2




2 of 2                                                                             8/4/2020, 10:01 AM
